Citation Nr: 1100837	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  10-29 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to exposure to herbicides.

2.  Entitlement to service connection for hypertension, to 
include as secondary to exposure to herbicides or to diabetes 
mellitus.

3.  Entitlement to service connection for an eye condition, to 
include as secondary to exposure to herbicides or to diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2009 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
diabetes mellitus, hypertension, and an eye condition, all to 
include as secondary to herbicide exposure.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND
	
Because this claim was adjudicated by the RO during the pendency 
of Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), and the claim 
is primarily based upon exposure to herbicides during the Vietnam 
War, it is has been designated for administrative review and 
possible further development prior to Board review.  VBA Fast 
Letter 10-37.  

Notably, VBA has identified this case as a case in which further 
development is needed to determine whether the Veteran was 
exposed to herbicides during his service.  That being the case, 
the Board finds that the appropriate course of action is to 
remand the case so that development can be completed.  The Board 
finds that to proceed with adjudication of this case would 
unnecessarily prejudice the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Complete and administrative review of the 
claims and further develop the claims as 
necessary.

2.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


